--             Case 2:16-cv-00633-MRH Document 87 Filed 09/09/19 Page 1 of 13



                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

     KIM CARTER, ASHLEY GENNOCK,                         )
     KENNETH HARRISON, JENNA                             )
     KASKORKIS, and DANIEL                               )
     STYSLINGER, individually, and on                    )
     behalf of all others similarly situated,            )
                                                         )
                            Plaintiffs,                  )   Case No. 2:16-cv-00633-MRH
                                                         )
     V.                                                  )
                                                         )
     GENERAL NUTRITION CENTERS, INC.,                    )
     and GNC HOLDINGS, INC.,                             )
                                                         )
                            Defendants.                  )

                              ORDER GRANTING PRELIMINARY
                          APPROVAL OF CLASS ACTION SETTLEMENT

          Plaintiffs have filed a Motion for Preliminary Approval of Class Action Settlement

 ("Motion"). Having reviewed the Motion and supporting materials, the Court determines and orders

 as follows:

          A.      Counsel have advised the Court that the Parties have agreed, subject to final approval

 by this Court following notice to the proposed Settlement Class and a hearing, to settle this Action on

 the terms and conditions set forth in the Settlement Agreement and Release of Claims (the

 "Agreement").

          B.      The Court has reviewed the Agreement, as well as the files, records, and proceedings

 to date in this matter. The terms of the Agreement are hereby incorporated as though fully set forth in

 this Order. Capitalized terms shall have the meanings attributed to them in the Agreement.

          C.      Based upon preliminary examination, it appears to the Court that the Agreement is

 sufficiently fair, reasonable, and adequate to warrant notice to the proposed Settlement Class; that the

 Settlement Class is likely to be certified for settlement purposes; and that the Court should hold a

                                                     1
              Case 2:16-cv-00633-MRH Document 87 Filed 09/09/19 Page 2 of 13



hearing after notice to the Settlement Class to determine whether to certify the Settlement Class and

enter a Settlement Order and Final Judgment in this action, based upon that Agreement.

         Based upon the foregoing, the Court finds and concludes as follows:

         1.      Preliminary Approval of Proposed Settlement. The Agreement, including all exhibits

thereto, is preliminarily approved as fair, reasonable and adequate. The Court finds that (a) the

Agreement resulted from extensive arm's-length negotiations, with participation of an experienced

mediator, and (b) the Agreement is sufficient to warrant notice thereof to members of the proposed

Settlement Class and the Fairness Hearing described below.

         2.      The Court is Likely to Grant Class Certification/or Settlement Purposes Only.

                 (a)    Pursuant to Fed. R. Civ. P. 23(b)(3) and (e)(l)(B), the Court finds that it is

likely to certify, for settlement purposes only, the following Settlement Class:

                All persons and entities who, from January 1, 2012, through and including the
                date of Preliminary Approval of the Settlement Agreement (the "Class
                Period") purchased any product on sale or through a promotion from GNC's
                website at www.GNC.com.

The Settlement Class will not include Defendants, any affiliate, parent, or direct or indirect

subsidiary, or any entity that has a controlling interest therein, or their current or former directors,
officers, managers, employees, partners, advisors, counsel, and their immediate families. The

Settlement Class also will not include any persons who validly request exclusion from the Settlement

Class.
                 (b)    The Court makes the following preliminary findings:

                        (1)    The proposed Settlement Class likely satisfies Fed. R. Civ. P.

23(a)(l) because the Settlement Class appears to be so numerous that joinder of all members is

impracticable;

                        (2)    The proposed Settlement Class likely satisfies Fed. R. Civ. P.

23(a)(2) because there appear to be questions of law or fact common to the Settlement Class;

                                                    2
-           Case 2:16-cv-00633-MRH Document 87 Filed 09/09/19 Page 3 of 13



                       (3)      The proposed Settlement Class likely satisfies Fed. R. Civ. P.

23(a)(3) because the claims of the Representative Plaintiffs named in the caption appear to be

typical of the claims being resolved through the proposed settlement;

                       (4)      The proposed Settlement Class likely satisfies Fed. R. Civ. P.

23(a)(4) because the Representative Plaintiffs appear to be capable of fairly and adequately

protecting the interests of the above-described Settlement Class in connection with the proposed

settlement and because counsel representing the Settlement Class are qualified, competent, and

capable of prosecuting this action on behalf of the Settlement Class.

                       (5)      The proposed Settlement Class likely satisfies the requirements of

Fed. R. Civ. P. 23(b)(3) because, for purposes of settlement approval and administration,

common questions of law and fact appear to predominate over questions affecting only individual

Settlement Class Members and because settlement with the above-described Settlement Class

appears to be superior to other available methods for the fair and efficient resolution of the claims

of the Settlement Class. The Settlement Class appears to be sufficiently cohesive to warrant

settlement by representation.

               (c)     At or after the Fairness Hearing, the Court will make a final determination

under Rule 23(e)(2) as to whether to exercise its discretion to certify a settlement class, and whether

to formally appoint the proposed Class Representatives and proposed Class Counsel.

       3.      Representative Plaintiffs. For settlement purposes only, the Court is likely to appoint

Plaintiffs Kim Carter, Ashley Gennock, Kenneth Harrison, Jenna Kaskorkis, and Daniel Styslinger as

Representative Plaintiffs pursuant to Rule 23 of the Federal Rules of Civil Procedure, and will likely

find that, for settlement purposes only, Representative Plaintiffs have and will fairly and adequately

protect the interests of the Settlement Class.



                                                    3
-               Case 2:16-cv-00633-MRH Document 87 Filed 09/09/19 Page 4 of 13



           4.      Class Counsel. For settlement purposes only, the Court is likely to appoint Ahdoot &

    Wolfson, PC, Finkelstein & Krinsk LLP, Mansour & Sucui PLLC, Carlson Lynch, LLP, and Nathan

& Associates, APC as counsel for the Settlement Class ("Class Counsel"). For purposes of these

settlement approval proceedings, the Court will likely find that Class Counsel are competent and

capable of exercising their responsibilities as Class Counsel.

           5.      Settlement Administrator. The Court appoints Angeion Group as the Settlement

Administrator, which shall fulfill the Settlement Administration functions, duties, and responsibilities

of the Settlement Administrator as set forth in the Agreement and this Order.

           6.      Fairness Hearing. A final approval hearing (the "Fairness Hearing") shall be held

before this Court on December 19, 2019 at 2:00 p.m., to determine whether the Agreement is fair,

reasonable, and adequate and should be given final approval, and whether the Settlement Class should

be certified. Papers in support of final approval of the Agreement and proposed Class Counsel's

    application for an award of attorneys' fees and expenses (the "Fee Application"), and for Service

Payments to the proposed Representative Plaintiffs (the "Service Payment Application") shall be filed

with the Court according to the schedule set forth in Paragraphs 14 and 15, below. The Court may

postpone, adjourn, or continue the Fairness Hearing without further notice to the Settlement Class.

After the Fairness Hearing, the Court may enter a Class Certification Order, Settlement Order and

    Final Judgment in accordance with the Agreement (the "Final Judgment"), which will adjudicate the

rights of the Settlement Class Members with respect to the claims being settled.

           7.      Class Notice. The Court approves the form and content of the notices substantially in

the forms attached as Exhibits B and E to the Agreement. Defendants shall comply with the notice

requirements of Section VII of the Agreement. In compliance with that Section, beginning no later

than fourteen (14) days after entry of this Order, Defendants shall cause notice to be delivered in the

    manner set forth in the Agreement to all proposed Settlement Class Members who can be identified

                                                     4
             Case 2:16-cv-00633-MRH Document 87 Filed 09/09/19 Page 5 of 13



with reasonable effort. Class Notices sent by U.S. Mail or email shall be substantially in the form

attached as Exhibit E to the Agreement, and a notice substantially in the form attached as Exhibit B to

the Agreement shall be posted at a website, the Internet address for which shall be disclosed in the

notices transmitted by U.S. Mail and email.

       8.      Filing of CAFA Notice. Before the Fairness Hearing, Defendants shall cause to be

filed with the Court proof of compliance with the notice provisions of the Class Action Fairness Act

of2005 ("CAFA"), 28 U.S.C. § 1715.

       9.      Findings Concerning Class Notice. The Court finds that the Class Notice and the

manner of its dissemination described in Paragraph 7 above and Section VII of the Agreement

constitutes the best practicable notice under the circumstances and is reasonably calculated, under all

the circumstances, to apprise proposed Settlement Class Members of the pendency of this action, the

terms of the Agreement, and their right to object to or exclude themselves from the proposed

Settlement Class. The Court finds that the notice is reasonable, that it constitutes due, adequate and

sufficient notice to all persons entitled to receive notice, and that it meets the requirements of due

process, Rule 23 of the Federal Rules of Civil Procedure, and any other applicable laws.

       10.     Exclusion from Settlement Class. Each proposed Settlement Class Member who

wishes to exclude himself or herself from the Settlement Class and follows the procedures set forth in

this Paragraph shall be excluded. Any potential member of the Settlement Class may, prior to the

Opt-Out and Objection Deadline sign and mail a notice of intention to opt out of the Settlement to the

Settlement Administrator (in no particular format, but which contains the potential Settlement Class

Member's name, address, and telephone number and the words "opt out," "exclusion," or words to

that effect clearly indicating an intent not to participate in the Settlement), at the address set forth in

the Class Notice. All such written requests must be postmarked by seventy-five (75) days after the

entry of this Order. All persons who properly request exclusion from the Settlement Class shall not be

                                                     5
             Case 2:16-cv-00633-MRH Document 87 Filed 09/09/19 Page 6 of 13



Settlement Class Members and shall have no rights with respect to, nor be bound by, the Agreement,

should it be finally approved. The names of all such excluded individuals shall be attached as an

exhibit to any Final Judgment.

       11.      Right to Abrogate Agreement In the event more than a previously-agreed number of

Settlement Class Members to whom Defendants transmit notice timely exclude themselves from the

Settlement Class, Defendants shall have the unilateral right to abrogate the Agreement by written

notice of abrogation to Class Counsel in accordance with the procedures set forth in the Agreement. If

Defendants exercise its right to abrogate the Agreement, then all aspects of the Agreement and the

settlement underlying it, including but not limited to the agreement not to oppose certification of the

Settlement Class for settlement purposes only, shall be altogether null and void, and no aspect of the

Agreement, the settlement, or this Order shall serve as legal precedent or as any basis for legal or

factual argument in this or any other case.

       12.      Claims Procedures. The Court approves the claims procedures set forth in the

Agreement. The Court approves the form and content of the Claim Form substantially in the form

attached as Exhibit A to the Agreement. A properly executed Claim Form must be submitted as

required in the Class Notice over the Internet or postmarked no later than seventy- five (75) days after

entry of this Order. Such deadline may be further extended by Court Order. Each Claim Form shall be

deemed to have been submitted when submitted over the Internet or postmarked (if properly

addressed and mailed by first-class mail, postage prepaid), provided such Claim Form is actually

received no later than seventy-five (75) days after entry of this Order. Any Claim Form submitted in

any other manner shall be deemed to have been submitted when it was actually received at the

address designated on the Claim Form.

       13.      Costs of Class Notice and Claims Processing. Defendants shall bear all costs of notice

to the Settlement Class of the pendency and settlement of the Action and of processing claims.

                                                   6
             Case 2:16-cv-00633-MRH Document 87 Filed 09/09/19 Page 7 of 13



       14.     Objections and Appearances.

               (a)     Written Objections. Any proposed Settlement Class Member who has not

timely submitted a written request for exclusion from the Settlement Class, and thus is a likely

Settlement Class Member at the time of the Fairness Hearing, may object to the fairness,

reasonableness, or adequacy of the Agreement, the Fee Application and Service Payment

Application. Any Settlement Class Member who wishes to object to the Settlement, must file his or

her objection with the Court (together with any briefs, papers, statements, or other materials that the

Settlement Class Member wishes the Court to consider) and serve the objection on proposed Class

Counsel and GNC's Counsel at the addresses specified in the Class Notice, postmarked no later than

November 23, 2019, e.g. within seventy-five (75) days after entry of this Order. The objection must

be personally signed by the objector, and must include: (1) the objector's name and address; (2) an

explanation of the basis upon which the objector claims to be a Settlement Class Member; (3) a

statement as to whether the objection applies only to the objector, a specific subset of the class, or the

entire class; (4) all grounds for the objection, including all citations to legal authority and evidence

supporting the objection; (5) the name and contact information of any and all attorneys representing,

advising, or in any way assisting the objector in connection with the preparation or submission of the

objection or who may profit from the pursuit of the objection (the "Objecting Attorneys"); and (6) a

statement indicating whether the objector intends to appear at the Fairness Hearing (either personally

or through counsel who files an appearance with the Court in the Gennock Action in accordance with

the Local Rules). If a Settlement Class Member or any of the Objecting Attorneys has objected to any

class action settlement where the objector or the Objecting Attorneys asked for or received any

payment in exchange for dismissal of the objection, or any related appeal, without any modification

to the settlement, then the objection must include a statement identifying each such case by full case

caption. Any objection not timely made in this manner shall be waived and forever barred.

                                                    7
             Case 2:16-cv-00633-MRH Document 87 Filed 09/09/19 Page 8 of 13



                (b)    Appearance at Fairness Hearing. Any objecting Settlement Class Member

who intends to object and appear at the Fairness Hearing must file a Notice of Intention to Appear

with the Court by the Opt-Out and Objection Deadline, which is seventy-five (75) days after entry of

this Order. Any Settlement Class Member who does not timely deliver a written objection and notice

of intention to appear by the Opt-Out and Objection Deadline, in accordance with the requirements of

this Order, shall not be permitted to object or appear at the Fairness Hearing, except for good cause

shown, and shall be bound by all proceedings, orders and judgments of the Court.

                (c)    Fee Application and Service Payment Application. Proposed Class Counsel

shall file their Fee Application and Service Payment Application, together with all supporting

documentation, at least twenty-one (21) days prior to the Opt-Out and Objection Deadline, such that

any Settlement Class Member will have sufficient information to decide whether to object and, if

applicable, to make an informed objection.

               (d)     Motion for Final Approval and Responses to Objections. Proposed

Representative Plaintiffs shall file with the Court their motion for final approval of the Settlement by

December 13, 2019, i.e., 5 days before the Fairness Hearing. Proposed Representative Plaintiffs shall

file with the Court any responses to objections to the Agreement or the Fee Application and/or

Service Payment Application, together with all supporting documentation, no later than five (5) days

before the Fairness Hearing.

       15.     Dates of Performance. In summary, the dates of performance are as follows:

               (a)     Defendants shall send the Class Notice to potential Settlement Class

Members on or before September 23, 2019, i.e., within fourteen (14) days after entry of this

Order and to be substantially completed no later than thirty (30) days after entry of this Order.




                                                    8
              Case 2:16-cv-00633-MRH Document 87 Filed 09/09/19 Page 9 of 13



                 (b)    Proposed Class Counsel's Fee Application and Service Payment

Application, and all supporting materials, shall be filed no later than November 2, 2019, i.e., at

least twenty-one (21) days prior to the Opt-Out and Objection Deadline;

                 (c)    Settlement Class Members who desire to be excluded shall mail requests

for exclusion postmarked by November 23, 2019, i.e., within seventy-five (75) days after entry

of this Order;

                 (d)    All objections to the Agreement, the Fee Application and Service Payment

Application shall be mailed and postmarked by November 23, 2019, i.e., within seventy-five

(75) days after entry of this Order;

                 (e)    Representative Plaintiffs' final approval motion shall be filed by

December 13, 2019, i.e. five (5) days before the Fairness Hearing;

                 (f)    Responses to objections shall be filed no later than December 13, 2019,

i.e. five (5) days before the Fairness Hearing;

                 (g)    The Fairness Hearing shall be held on December 19, 2019 at 2:00 p.m.

                 (h)    Settlement Class Members who desire to submit Claim Forms shall do so

by November 23, 2019, i.e., seventy-five (75) days after entry of this Order.

        16.      Effect of Failure to Approve the Agreement. In the event the Court does not finally

approve the Agreement or certify the Settlement Class, or for any reason the Parties fail to obtain a

Final Judgment as contemplated in the Agreement, or the Agreement is terminated pursuant to its

terms for any reason, then the following shall apply:

                 (a)    All orders and findings entered in connection with the Agreement shall

become null and void and have no further force and effect, shall not be used or referred to for any

purposes whatsoever, and shall not be admissible or discoverable in any other proceeding;



                                                   9
              Case 2:16-cv-00633-MRH Document 87 Filed 09/09/19 Page 10 of 13



                 (b)    Findings related to the likely certification of the Settlement Class pursuant

to this Order shall be vacated automatically, and the case shall return to its status as it existed

before entry of this Order;

                 (c)    Nothing contained in this Order is, or may be construed as, any admission

or concession by or against Defendants or Representative Plaintiffs on any point of fact or law,

including, but not limited to, factual or legal matters relating to any effort to certify this case as a

class action for purposes of considering settlement approval; and

                 (d)    Nothing in this Order or pertaining to the Agreement shall be used as

evidence in any further proceeding in this case, including, but not limited to, motions or

proceedings pertaining to treatment of this case as a class action.

        17.      Discretion of Counsel. Counsel are hereby authorized to take all reasonable steps in

connection with approval and administration of the Settlement not materially inconsistent with this

Order or the Agreement, including, without further approval of the Court, making minor changes to

the content of the Class Notice that they jointly deem reasonable or necessary.

        18.      Stay of Proceedings Pending Approval of the Settlement. All proceedings before the

Court are stayed pending final approval of the settlement, except as may be necessary to implement

the settlement or comply with the terms of the Agreement.

        19.      Injunction Against Asserting Released Claims Pending Settlement Approval.

Pending final determination of whether the settlement should be approved, Representative Plaintiffs,

all Settlement Class Members, and any person or entity allegedly acting on behalf of Settlement Class

Members, either directly, representatively or in any other capacity, are preliminarily enjoined from

commencing or prosecuting against the Released Parties any action or proceeding in any court or

tribunal asserting any of the Released Claims, provided, however, that this injunction shall not apply

to individual claims of any Settlement Class Members who timely exclude themselves in a manner

                                                     10
             Case 2:16-cv-00633-MRH Document 87 Filed 09/09/19 Page 11 of 13



that complies with this Order. This injunction is necessary to protect and effectuate the settlement,

this Order, and the Court's flexibility and authority to effectuate this settlement and to enter judgment

when appropriate, and is ordered in aid of the Court's jurisdiction and to protect its judgments

pursuant to 28 U.S.C. § 165l(a).

       20.     Reservation of Rights and Retention of Jurisdiction. The Court reserves the right to

adjourn or continue the date of the Fairness Hearing without further notice to Settlement Class

Members, and retains jurisdiction to consider all further applications arising out of or connected with

the settlement. The Court may approve or modify the settlement without further notice to Settlement

Class Members.


IT IS SO ORDERED.



                                                        Mark R. Hornak
                                                        Chief United States District Judge
Dated: September 9, 2019




                                                   11
.   '   '    .     Case 2:16-cv-00633-MRH Document 87 Filed 09/09/19 Page 12 of 13



            Presented by:




             Dated: September 5, 2019                 Respectfully submitted,

                                                      Isl Gary F Lynch
                                                      Gary F. Lynch

                                                      CARLSON LYNCH, LLP

                                                      Gary F. Lynch
                                                      gl ynch@carlsonl ynch. com
                                                      1133 Penn Avenue, 5th Floor
                                                      Pittsburgh, PA 15232
                                                      (412) 322-9243

                                                      AHDOOT & WOLFSON, PC

                                                      Robert R. Ahdoot
                                                      rahdoot@ahdootwolfson.com
                                                      Tina Wolfson
                                                      twolfson@ahdootwolfson.com
                                                      10728 Lindbrook Drive
                                                      Los Angeles, CA 90024
                                                      Tel: 310-474-9111
                                                      Fax: 310-474-8585

                                                      FINKELSTEIN & KRINSK LLP

                                                      Jeffrey R. Krinsk, Esq.
                                                      j rk@classactionlaw.com
                                                      Trenton R. Kashima, Esq.
                                                      trk@classactionlaw.com
                                                      550 West C Street, Suite 1760
                                                      San Diego, California 92101-3579
                                                      Tel: (619) 238-1333
                                                      Fax: (619) 238-5425

                                                      BARBAT, MANSOUR & SUCIU PLLC

                                                      Nick Suciu, III
                                                      nicksuciu@bmslawyers.com
                                                      1644 Bracken Rd.
                                                      Bloomfield Hills, MI 48302


                                                 12
..   I   I   •
                 Case 2:16-cv-00633-MRH Document 87 Filed 09/09/19 Page 13 of 13



                                                 Tel: 313-303-3472


                                                 NATHAN & ASSOCIATES, APC
                                                 Reuben Nathan
                                                 rnathan@nathanlawpractice.com
                                                 600 West Broadway, Suite 700
                                                 San Diego, California 92663
                                                 Tel: (619) 272-7014
                                                 Fax: (619) 330-1819


                                                 Attorneys for Representative Plaintiffs and
                                                 Proposed Class Counsel



                                                 Respectfully submitted,

                                                 Isl Sean M Sullivan
                                                 SEAN M. SULLIVAN
                                                 seansullivan@dwt.com
                                                 DAVIS WRIGHT TREMAINE LLP
                                                 865 South Figueroa Street, 24th Floor
                                                 Los Angeles, California 90017-2566
                                                 Telephone: (213) 633-6800
                                                 Fax: (213) 633-6899

                                                 Attorneys for Defendants
                                                 GENERAL NUTRITION CENTERS, INC.
                                                 and GNC HOLDINGS, INC.




                                               12
